Exhibit 10.5

 

MANPOWER INC.

 

RESTRICTED STOCK AGREEMENT

 

This Restricted Stock Agreement (this “Agreement”) is executed as of February
16, 2005 by and between MANPOWER INC., a Wisconsin corporation (the
“Corporation”), and JEFFREY A. JOERRES (the “Employee”).

 

W I T N E S S E T H:

 

WHEREAS the Board of Directors of the Corporation has established the 2003
Equity Incentive Plan (the “Plan”) with the approval of the shareholders of the
Corporation; and

 

WHEREAS, the Employee has been granted Restricted Stock under the Plan subject
to the terms provided in this Agreement and the Plan.

 

NOW, THEREFORE, the Corporation and the Employee hereby agree as follows:

 

1. Provisions of Plan Control. This Agreement shall be governed by the
provisions of the Plan, the terms and conditions of which are incorporated
herein by reference. The Plan empowers the Administrator to make
interpretations, rules and regulations thereunder, and, in general, provides
that determinations of the Administrator with respect to the Plan shall be
binding upon the Employee. Unless otherwise provided herein, all capitalized
terms in this Agreement shall have the meanings ascribed to them in the Plan. A
copy of the Plan will be delivered to the Employee upon reasonable request.

 

2. Terms of Award. The Employee has been granted 22,500 shares of Restricted
Stock under the Plan. Notwithstanding the terms of the Plan, the Administrator
has determined that the Restricted Period is the period ending on February 16,
2011, unless the Restricted Period ends sooner as provided in the Plan.
Notwithstanding the foregoing, the Restricted Period shall end and the Employee
shall become vested in the shares of Restricted Stock if the shares have not
previously vested or been forfeited, as follows:

 

  a. upon the Employee’s termination of employment by the Corporation other than
for “Cause” as defined below;

 

  b. upon the Employee’s voluntary termination of employment for “Good Reason”
as defined below;

 

  c. or; on February 16, 2008 (the “Accelerated Vesting Date”), if on such date
the Company’s “Total Shareholder Return,” as defined below, exceeds the sixtieth
(60%) percentile of the Total Shareholder Return for the companies within the
“Peer Group,” as defined below.

 

For purposes of the above:

 

  a. Termination for “Cause” will mean termination of the Employee’s employment
upon:

 

  (i) the Employee’s repeated failure to perform work reasonably assigned to him
in a competent, diligent and satisfactory fashion as determined by the Board of
Directors of the Corporation in its reasonable discretion;

 

  (ii) insubordination;



--------------------------------------------------------------------------------

  (iii) the Employee’s commission of any material act of dishonesty or
disloyalty involving the Corporation or any of its subsidiaries or affiliates
(the “Manpower Group”);

 

  (iv) the Employee’s chronic absence from work other than by reason of a
serious health condition;

 

  (v) the Employee’s commission of a crime which substantially relates to the
circumstances of his position with the Manpower Group or which has a material
adverse effect on the business of the Manpower Group; or

 

  (vi) the willful engaging by the Employee in conduct which is demonstrably and
materially injurious to the Manpower Group.

 

  b. “Good Reason” will mean, without the Employee’s consent, the occurrence of
any one or more of the following:

 

  (i) the assignment to the Employee of a position which represents a material
reduction from the Employee’s position on the date of this Agreement or the
assignment to him of duties, other than incidental duties, inconsistent with
such position or other position to which he is assigned, provided he objects to
such assignment by written notice to the Corporation within 20 business days
after it is made and the Corporation fails to cure, if necessary, within 10
business days after such notice is given;

 

  (ii) any reduction in the Employee’s base salary, or any material violation of
any agreement between the Employee and the Corporation regarding the Employee’s
compensation, which remains uncured 10 business days after the Employee gives
written notice to the Corporation which specifies the violation; or

 

  (iii) the Employee being required by the Corporation to change the location of
the Employee’s principal office to one in excess of 75 miles from the
Corporation’s home office in Glendale, Wisconsin, provided the Employee’s
employment with the Corporation is terminated within 90 days after any such
change of location.

 

  c. “Peer Group” means the group of companies that make up the Corporation’s
industry peers, specifically:

 

Administaff Inc.

Kelly Services Inc.

Gevity Hr Inc.

Spehrion Corp.

Robert Half Intl Inc.

Volt Info Sciences Inc.

MPS Group Inc.

CDI Corp.

Labor Ready Inc.

Kforce Inc.

Remedytemp Inc.

 

In the event any of a merger, acquisition, divestiture, dissolution, de-listing,
or similar event or transaction involving any of the above companies during the
three-year period between the date of this Agreement and the Accelerated Vesting
Date, the Administrator, in its sole discretion, may determine whether such
company, or its successor, where applicable, should be included in the Peer
Group for all or a portion of the period covered in the determination of Total
Shareholder Return.

 

2



--------------------------------------------------------------------------------

  d. “Total Shareholder Return” means the percentage return a shareholder in any
of the Peer Group companies or of the Corporation earns based on an investment
in the common stock of such company between the date of this Agreement and the
Accelerated Vesting Date, measured by the change in share price during such
period, assuming dividends are reinvested in the common stock of the company
invested in. The share price for a share of common stock in any of the Peer
Group companies or of the Corporation shall be the average of the closing prices
for the three-month period preceding the relevant measurement date (November 16,
2004 – February 15, 2005 to determine the share price on the date of this
Agreement or November 16, 2007 – February 15, 2008 to determine the share price
on the Accelerated Vesting Date), as quoted on the NYSE or NASDAQ. For purposes
of calculating the impact of dividend reinvestment in any of the Peer Group
companies or in the Corporation, dividends shall be deemed to be reinvested in
the common stock of a Peer Group company or of the Corporation at the end of
each calendar quarter, using the closing price for the last day of such calendar
quarter, as quoted on the NYSE or NASDAQ, as the purchase price for any such
shares.

 

3. Dividends and Voting Rights. The Employee shall be entitled to receive any
dividends that become payable with respect to such shares of Restricted Stock
and shall be entitled to voting rights with respect to such shares of Restricted
Stock.

 

4. Taxes. The Corporation may require payment or reimbursement of or may
withhold any tax that it believes is required as a result of the grant or
vesting of such Restricted Stock or any payments in connection with the
Restricted Stock, and the Corporation may defer making delivery of any
Restricted Stock or Shares in respect of Restricted Stock until arrangements
satisfactory to the Corporation have been made with regard to any such payment,
reimbursement, or withholding obligation.

 

5. Stock Certificates. In accordance with the Plan, the Corporation will retain
custody of the stock certificates representing Restricted Stock during the
Restricted Period. As soon as practicable after the execution of this Agreement,
the Participant shall deliver to the Corporation a stock power signed by the
Participant to be used in the event the Restricted Stock is forfeited to the
Corporation. The Participant’s signature on such stock power shall be guaranteed
by an institution that is a member of a Medallion signature guarantee program or
a similar signature guarantee program acceptable to the Corporation’s transfer
agent.

 

6. Multiple Executed Copies. This Agreement may be executed in multiple copies,
each of which will constitute an original, and which together will constitute
one and the same agreement providing for a single grant of shares of Restricted
Stock.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed as
of the date and year first above written.

 

MANPOWER INC.

By:

 

/s/ Michael J. Van Handel

--------------------------------------------------------------------------------

    Michael J. Van Handel     Executive Vice President,     Chief Financial
Officer & Secretary

 

The undersigned Employee hereby accepts the foregoing grant of Restricted Stock
and agrees to the several terms and conditions hereof and of the Plan.

 

/s/ Jeffrey A. Joerres

--------------------------------------------------------------------------------

Jeffrey A. Joerres

    Employee    

 

 

4